          Case 1:19-cv-02316-RC Document 41 Filed 04/30/20 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


   DAVID ALAN CARMICHAEL, et al.,

                          Plaintiffs,

                  v.                                 Civil Action No. 19-2316 (RC)

  MICHAEL RICHARD POMPEO, in his
  official capacity as Secretary of State, et al.,

                          Defendants.


                   DEFENDANTS’ MEMORANDUM IN OPPOSITION
                  TO PLAINTIFFS’ MOTION TO COMPEL DISCOVERY

       Plaintiffs David Alan Carmichael, Lawrence Donald Lewis, and William Mitchell

Pakosz, each proceeding pro se, challenge the State Department’s adverse actions regarding

Plaintiff Carmichael’s passport or Plaintiffs Lewis and Pakosz’s passport applications for failure

to provide social security numbers as part of their respective applications. Defendants have filed

a motion to dismiss, or alternatively for summary judgment, with respect to all of Plaintiffs’

claims. See ECF No. 24. Without consulting with Defendants’ counsel, Plaintiffs now move

this Court to compel Defendants to respond to Plaintiffs’ written discovery requests, consisting

of interrogatories and requests for the production of documents. See Pls.’ Mot. to Compel (ECF

No. 40). Defendants oppose this motion because discovery in this case is inappropriate until

Defendants’ dispositive motion, which is now fully-briefed, has been decided. Moreover,

Plaintiffs have failed to confer with counsel for Defendants, as required, prior to filing their

motion to compel.
          Case 1:19-cv-02316-RC Document 41 Filed 04/30/20 Page 2 of 7



                                          ARGUMENT

   I.      Discovery Should Not Be Permitted During the Pendency of Defendant’s
           Dispositive Motion.

        This Court has broad discretion to manage the conduct of discovery in a case and decide

whether a stay of discovery is appropriate. See, e.g., Islamic American Relief Agency v.

Gonzales, 477 F.3d 728, 737 (D.C. Cir. 2007). Discovery should be stayed when a motion that

would completely dispose of the claims in the Complaint is pending. See, e.g., Loumiet v. United

States, 225 F. Supp.3d 79, 82 (D.D.C. 2016); Sai v. Dep’t of Homeland Security, 99 F. Supp.3d

50, 58 (D.D.C. 2015); Little v. Wash. Metro Area Transit Auth., 100 F. Supp.3d 1, 3 (D.D.C.

2015). As the Court stated in Moore v. Castro, Civ. A. No. 14-2109, 2016 WL 10674309

(D.D.C. Jan. 14, 2016), “it is often the case that discovery is inappropriate during the pendency

of a dispositive motion.” Id. at *1. Indeed, “‘[a] stay of discovery pending the determination of

a dispositive motion is an eminently logical means to prevent wasting the time and effort of all

concerned, and to make the most efficient use of judicial resources.’” Moore, 2016 WL

10674309, at *1, quoting Chavous v. D.C. Fin. Responsibility and Management Assistance Auth.,

201 F.R.D. 1, 2 (D.D.C. 2001) (internal quotation marks omitted). The same is true with respect

to the holding of a Rule 26(f) Meet and Confer Conference. Moore, 2016 WL 10674309, at *1.

        Moreover, as a general rule, “[a] party may not seek discovery from any source before

the parties have conferred as required by Rule 26(f), except . . . when authorized by the[ ] rules,

by stipulation, or by court order.” Fed. R. Civ. P. 26(d)(1); see Sky Angel U.S., LLC v. National

Cable Satellite Corp., 296 F.R.D. 1, 2 (D.D.C. 2013) (denying plaintiff’s motion to conduct

discovery prior to Rule 26(f) conference). “Although the rule does not say so, it is implicit that

some showing of good cause should be made to justify such an order, and courts presented with

requests for immediate discovery have frequently treated the question whether to authorize early

                                                 2
          Case 1:19-cv-02316-RC Document 41 Filed 04/30/20 Page 3 of 7



discovery as governed by a good cause standard.” 8A Charles Alan Wright et al., Federal

Practice and Procedure § 2046. 1, at 288 (3d ed. 2010). And “[c]ourts tend to find good cause at

this early stage only in narrow circumstances, such as where a party seeks information related to

the issues of identity, jurisdiction, or venue.” See Sky Angel U.S., LLC, 296 F.R.D. at 2.

       Defendants’ memorandum in support of their motion to dismiss, or in the alternative for

summary judgment, establishes that Plaintiffs’ complaint warrants dismissal because Plaintiffs

have failed to state a claim under the Religious Freedom Restoration Act (“RFRA”), the U.S.

Constitution, or any other law relevant to the State Department’s issuance of passports. See

Defs.’ Mem. (ECF No. 24-1) at 1-2. Defendants have demonstrated that the State Department’s

requirement for Plaintiffs to provide a social security number on their passport applications did

not impose a substantial burden on their religious beliefs or practices. Id. at 8-11.

       Plaintiffs’ motion fails to establish good cause for compelling early discovery in this

case. Plaintiffs argue that they lack “a copy of the record upon which much of our case rests”

and they have not had the opportunity to depose Defendants’ declarants, who submitted

declarations under penalty of perjury in support of the government’s motion. Mot. to Compel at

2. Accordingly, Plaintiffs seek to “bolster [their] case, produce material evidence, and expose

principals who violated law, inter alia.” Id. As Plaintiffs do not seek any discovery that would

establish jurisdiction or venue, which may warrant early discovery in such circumstances, their

motion should be denied. See Sky Angel U.S., LLC, 296 F.R.D. at 2.

       Further, Plaintiffs’ motion fares no better to the extent that they seek to compel the

disclosure of the identities of State Department employees involved in processing their

application. See, e.g., Nu Image, Inc. v. Does 1-23,322, 799 F. Supp. 2d 34, 36-37 (D.D.C.

2011) (applying a “good cause” standard to a motion for jurisdictional discovery related to the



                                                  3
           Case 1:19-cv-02316-RC Document 41 Filed 04/30/20 Page 4 of 7



real identities of various IP address assignees). Plaintiffs provide no reason why naming the

specific State Department employees involved in adjudicating their applications and/or revoking

Plaintiff Carmichael’s passport would make any difference to this action. Indeed, their

complaint actually names several State Department employees who communicated with

Plaintiffs during their attempts to obtain a passport. See, e.g., Am. Compl. (ECF No. 15) ¶¶ 25-

26. Moreover, as pointed out in Defendants’ brief, Plaintiff Carmichael failed to avail himself of

the right to a hearing regarding the revocation of his passport; thus, the Department could not

assign any officer to oversee such a hearing. See Defs. Mem. at 20. And Plaintiffs Lewis and

Pakosz did not receive any hearing because they were not entitled to hearings per State

Department regulations. See id. at 19.

         In sum, it would be manifestly unfair to Defendants to require them to engage in

discovery, or further scheduling matters such as a Rule 26(f) conference, when they have raised

threshold defenses as to whether Plaintiffs have even stated a claim in the Amended Complaint.

Accordingly, Defendants submit that Plaintiffs’ motion to compel should be denied. There

should be no discovery in this case until Defendants’ dispositive motion has been resolved.

   II.      Plaintiffs Have Failed to Confer, As Required, Before Filing Their Motion to
            Compel.

         Plaintiffs’ motion also warrants dismissal because, contrary to Local Civil Rule 7(m) and

Federal Rule of Civil Procedure 37(a)(2)(A), Plaintiffs have failed to confer with Defendants’

counsel prior to filing their motion to compel. Prior to filing a motion to compel discovery, both

the Local Rules of this Court and the Federal Rules of Civil Procedure impose upon the moving

party a duty to confer with opposing counsel and make a good faith effort to resolve the dispute

without judicial intervention. Specifically, the Local Rules provide:

         Before filing any nondispositive motion in a civil action, counsel shall discuss the
         anticipated motion with opposing counsel in a good-faith effort to determine whether
                                                 4
           Case 1:19-cv-02316-RC Document 41 Filed 04/30/20 Page 5 of 7



      there is any opposition to the relief sought and, if there is, to narrow the areas of
      disagreement. The duty to confer also applies to non-incarcerated parties appearing pro
      se. A party shall include in its motion a statement that the required discussion occurred,
      and a statement as to whether the motion is opposed.
LCvR 7(m) (emphasis added). The Federal Rules of Civil Procedure contain a similar

requirement for any motion to compel. See Fed. R. Civ. P. 37(a)(1) (A motion to compel “must

include a certification that the movant has in good faith conferred or attempted to confer with the

person or party failing to make disclosure or discovery in an effort to obtain it without court

action).

       Failure to comply with the duty to confer requirement set forth in these rules is grounds

for dismissing a motion to compel. See, e.g., U.S. ex rel. Hockett v. Columbia/HCA Healthcare,

Corp., 498 F. Supp. 2d 25, 34 (D.D.C. 2007) (failure to attach a certification that counsel had

conferred with opposing counsel before filing a motion seeking leave to file a surreply was

grounds for denying the motion); Ellipso, Inc. v. Mann, 460 F. Supp. 2d 99, 102 (D.D.C. 2006)

(denying discovery motions for failure to comply with LCvR 7(m)); U.S. ex rel Pogue v.

Diabetes Treatment Centers of America, Inc., 235 F.R.D. 521, 528 (D.D.C. 2006) (denying a

motion to compel for failure to comply with FRCP 37(a)(2)(A) and LCvR 7(m)).

       Here, Plaintiffs’ motion fails to include any certification that they made any attempt to

confer with Defendants’ counsel prior to submitting their motion. Nor is undersigned counsel

for Defendants aware of any attempt by Plaintiffs to confer regarding the instant motion (or,

indeed, any discovery matters whatsoever). Merely serving Defendants with interrogatories and

requests for the production of documents is insufficient. The Local Rule is clear that compliance

with the duty to confer requirement necessitates something more than an exchange of discovery

requests or letters. Accordingly, Plaintiffs’ motion should be denied.




                                                 5
  Case 1:19-cv-02316-RC Document 41 Filed 04/30/20 Page 6 of 7



                                 CONCLUSION

For the reasons set forth herein, Plaintiffs’ motion to compel should be denied.

                              TIMOTHY J. SHEA, D.C. Bar No. 437437
                              United States Attorney

                              DANIEL F. VAN HORN, D.C. Bar No. 924092
                              Chief, Civil Division

                              /s/ Christopher C. Hair
                              CHRISTOPHER C. HAIR, PA Bar No. 306656
                              Assistant United States Attorney
                              555 Fourth Street, N.W.
                              Washington, D.C. 20530
                              (202) 252-2541
                              Christopher.Hair@usdoj.gov

                              Counsel for Defendants




                                         6
          Case 1:19-cv-02316-RC Document 41 Filed 04/30/20 Page 7 of 7



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 30th day of April, 2020, I caused the foregoing to be served

on pro se Plaintiffs David Carmichael, William Mitchell Pakosz, and Lawrence Donald Lewis,

via U.S. Mail with pre-paid postage, addressed as follows:


       David Alan Carmichael
       1748 Old Buckroe Road
       Hampton, VA 23664

       William Mitchell Pakosz
       P.O. Box 25
       Matteson, IL 60443

       Lawrence Donald Lewis
       966 Bourbon Lane
       Nordman, ID 83848


                                             Christopher C. Hair
                                             CHRISTOPHER C. HAIR
                                             Assistant U.S. Attorney




                                                7
